burden to demonstrate that our extraordinary intervention is warranted.
                Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844
                (2004).
                            Petitioner acknowledges in the petition that no written order
                reflecting the district court's ruling has been entered. This court has held
                that the district court's oral pronouncement from the bench is ineffective
                for any purpose. Rust v. Clark Cty. Sch. Dist., 103 Nev. 686, 689, 747 P.2d
                1380, 1382 (1987). Moreover, the district court noted at the July 2, 2013,
                hearing that the State of Illinois is the jurisdiction to resolve the issue of
                custody as to these children. Under these circumstances, we conclude that
                our intervention by way of extraordinary relief is not warranted.            See
                NRAP 21(b); Pan, 120 Nev. at 228, 88 P.3d at 844; Smith, 107 Nev. at 677,
                818 P.2d at 851 (stating that the issuance of an extraordinary writ is
                purely discretionary with this court). Accordingly, we
                            ORDER the petition DENIED.'




                                                                                        J.
                Dougras         —                           Saitta


                cc: Hon. Robert Teuton, District Judge, Family Court Division
                     Special Public Defender
                     Clark County District Attorney/Juvenile Division
                     Eighth District Court Clerk

                       "In light of our decision in this matter, we deny petitioner's request
                for a stay as moot.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A